DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  “second clamping assembly” should read “clamping assembly”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-8, 10-13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wood (US 20150275592 A1).
With respect to claim 1, Wood discloses a fall arrest system for overhead tools comprising: a main assembly (500) positioned between a rotary unit (200) and a rotating tool (casing or tubular gripped by 518/524, pgph. 39), said assembly including a first member (combination 504/506) and a second member (508); said first member coupled to said rotary unit (via 504, 124, see fig. 9a, pgph. 37); said second member having a first position (with pads retracted) and a second position (with pads extended, pgph. 39) whereby said second position couples said second member to said tool (pgph. 39); and a bearing assembly (528, 530, or 528 and 530) positioned between said members whereby said second member rotates with said tool when said second member is in said second position (pgphs. 42, 43).
With respect to claim 2, Wood further discloses at least one anchor (504 or 124) for coupling said first member to said rotary unit.
With respect to claims 4 and 5, Wood further discloses a clamping assembly (512, 526, 524) for coupling said second member to said tool wherein said clamping assembly includes an inner rim (526), at least one insert (524) and a clamping member (512) whereby said insert traverses said rim and engages said tool when said clamping member is tightened (when it is lowered/tightened into housing, pgph. 44).
With respect to claim 6, Wood further discloses wherein said insert includes a back wedged portion (portion wedged against wall 526) for engaging said rim and a front teeth portion (pgph. 39, fig. 4B) for engaging said tool. 
The limitations of claims 7, 8, 10-13 are substantially similar to those of claims 1, 2, and 4-6, discussed supra, the first and second members being rings as shown in figs. 4a-6c of Wood, members 124 tethering 500 to 200.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood in light of Black (US 1397072 A).
With respect to claims 3 and 9, Wood fails to disclose the anchor including a shock absorber. Nevertheless, Black discloses an elevator attached to the member above it using a shock absorber (combination 32, 33, 34, 35, 50, pg. 1 col. 1 ll. 57-71).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have used a shock absorber in the anchor of Wood in order to prevent sudden strains from breaking or injuring machinery as taught by Black (col. 1 pg. 1 ll. 12-18).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20120048533 A1 also discloses inner and outer rings which relatively rotate and couple a tool to a top drive, as does US 20110174542 A1, WO 2015143544 A1, and likely the Tether swivel from Volant (relative rotation implied by the name) and the casing running tool tether from Revolution (swiveling stated in the description).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                         11/09/2022